Case: 5:18-cv-00628-REW-EBA Doc #: 1 Filed: 11/28/18 Page: 1 of 34 - Page ID#: 1




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                  AT LEXINGTON

Civil Action No. __________________

UNITED STATES OF AMERICA                                                     Plaintiff,

v.

LEXINGTON FOOT AND ANKLE CENTER, PSC and
MICHAEL C. ALLEN, DPM,                                                   Defendants.


                                        COMPLAINT


       Plaintiff, the United States of America, by and through its undersigned counsel,

alleges as follows:


                                      INTRODUCTION

       1.     The United States of America (“United States” or the “Government”) brings

this action against Lexington Foot and Ankle Center PSC (“the Foot Center”), and its owner

and operator, Michael C. Allen, DPM (“Dr. Allen”; with the Foot Center, “Defendants”), to

recover treble damages and civil penalties for their violations of the False Claims Act,

31 U.S.C. §§ 3729 et seq., and to recover damages under the common law theories of unjust

enrichment and payment by mistake.

       2.     From January 1, 2012, through the present, the Foot Center, at the direction of

Dr. Allen, systematically defrauded Medicare and the Federal Employee Health Benefits

Program by submitting false claims for non-reimbursable routine foot care procedures.

Further, during this same period, the Foot Center, at Dr. Allen’s direction, submitted to

Medicare and the Federal Employee Health Benefits Program false claims for evaluation and



                                             1
Case: 5:18-cv-00628-REW-EBA Doc #: 1 Filed: 11/28/18 Page: 2 of 34 - Page ID#: 2




management services, seeking reimbursement for a level of medical service that Dr. Allen

and other Foot Center practitioners did not actually provide.

       3.      The false or fraudulent claims the Foot Center submitted, and that Dr. Allen

caused it to submit, have resulted in loss to the named federal programs in excess of $1

million.


                                   JURISDICTION AND VENUE

       4.      This action arises under the False Claims Act, 31 U.S.C. § 3729 et seq. The Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1345 because

the United States, as plaintiff, brings suit under this federal statute.

       5.      The Court may exercise supplemental jurisdiction over the common law and

equitable causes of action pursuant to 28 U.S.C. § 1367(a).

       6.      The Court may exercise personal jurisdiction over Defendants pursuant to

31 U.S.C. § 3732(a) because at all relevant times Defendants resided and transacted business

within the Eastern District of Kentucky.

       7.      Venue is proper in the Eastern District of Kentucky pursuant to

28 U.S.C. §§ 1391(b) and (c), as well as 31 U.S.C. § 3732(a) and 21 U.S.C. § 843(f)(2). The

Defendants can be found, reside, and transact business within this District, and the acts

proscribed by the False Claims Act occurred within this District.


                                             PARTIES

       8.      Plaintiff, the United States of America, brings this suit on its own behalf and

on behalf of the United States Department of Health and Human Services (“HHS”) and its

operating division, the Centers for Medicare and Medicaid Services (“CMS”), and on behalf

of the Office of Personnel Management (“OPM”), which administers the Federal Employees

Health Benefits Program (“FEHBP”).



                                                2
Case: 5:18-cv-00628-REW-EBA Doc #: 1 Filed: 11/28/18 Page: 3 of 34 - Page ID#: 3




       9.        Defendant Lexington Foot and Ankle Center, PSC is a professional services

corporation organized and registered in Kentucky. Its principal place of business is in

Lexington, Fayette County, Kentucky. The Foot Center operates a podiatry practice that

serves patients in the Central Kentucky area, including federal health care program

beneficiaries.

       10.       Defendant Michael C. Allen, DPM, is an individual who resides in Fayette

County, Kentucky. Dr. Allen is a podiatrist, and at all times relevant to this Complaint was

the owner and operator of the Foot Center. In this role, Dr. Allen participated in and

supervised the Foot Center’s daily operations, and directed the billing of claims to federal

health insurance programs. At all relevant times, Foot Center’s actions occurred at Dr. Allen’s

direction and with his approval and consent.


                          DEFENDANTS’ FALSE CLAIMS ACT VIOLATIONS

I.     The False Claims Act

       11.       The False Claims Act (“FCA”) prohibits knowingly presenting, or causing to

be presented, to the federal government a false or fraudulent claim for payment or approval.

31 U.S.C. § 3729(a)(1)(A). The FCA further prohibits knowingly making, using, or causing to

be made or used, a false record or statement material to a false or fraudulent claim.

31 U.S.C. § 3729(a)(1)(B).

       12.       Under the FCA, “knowingly” means that with respect to information, a person

(i) has actual knowledge of the information, (ii) acts in deliberate ignorance of the truth or

falsity of the information, or (iii) acts in reckless disregard of the truth or falsity of the

information. 31 U.S.C. § 3729(b)(1). The FCA does not require that a defendant have a specific

intent to defraud the federal government. 31 U.S.C. § 3729(b)(1)(B).

       13.       For each violation of the FCA, a defendant is liable to the United States for civil

penalties of not less than $5,000 and not more than $10,000 per false claim, as adjusted for


                                                  3
Case: 5:18-cv-00628-REW-EBA Doc #: 1 Filed: 11/28/18 Page: 4 of 34 - Page ID#: 4




inflation, and three times the amount of damages that the Government sustained as a result

of the defendant’s actions. 31 U.S.C. § 3729(a)(1).


II.    Government Healthcare Programs

       A. The Medicare Part B Program

       14.     The United States, through HHS, administers the Supplementary Medical

Insurance Program for the Aged and Disabled established by Part B, Title XVIII, of the Social

Security Act under 42 U.S.C. §§ 1395j through 1395w-4 (the “Medicare Part B Program”). HHS

has delegated the administration of the Medicare Part B Program to its component agency,

CMS.

       15.     The Medicare Part B Program is a federally subsidized health insurance system

for disabled people and people who are sixty-five years of age or older. Eligible people may

enroll in the Medicare Part B Program to obtain benefits in return for payments of monthly

premiums as established by HHS.

       16.     In general, the Medicare Part B program pays for covered services, including

podiatry services, based upon a fee schedule. 42 U.S.C. §§ 1395j-1395w-4. A beneficiary who

is furnished a covered medical service can either pay for the medical service directly and

request Medicare reimbursement, or assign the right to reimbursement to the supplier

providing the service, which collects as an assignee of the beneficiary under

42 U.S.C. § 1395u(b)(3)(B)(ii).

       17.     Payments under the Medicare Part B Program often are made directly to

service providers or suppliers, such as podiatrists, rather than to the patient who is the

Medicare beneficiary. This occurs when the provider or supplier accepts assignment of the

right to payment from the beneficiary. In that case, the provider or supplier submits its bill

directly to Medicare for payment.




                                               4
Case: 5:18-cv-00628-REW-EBA Doc #: 1 Filed: 11/28/18 Page: 5 of 34 - Page ID#: 5




       18.    The United States reimburses Medicare claims from the Medicare Trust Fund

through CMS, which in turn, contracts the task of processing and paying Part B claims to

private insurance carriers under 42 U.S.C. § 1395u. Those carriers, referred to by CMS as

Medicare Administrative Contractors (“MACs”) also are authorized to conduct audits to

ensure that proper payments are made to suppliers of services. See 42 U.S.C. § 1395kk-1(a)(4);

42 C.F.R. §§ 421.200(e), 421.400. Because of the volume of claims they must process, MACs

generally pay providers’ or suppliers’ claims for services in the first instance based on the

providers’ or suppliers’ representations that the services are billable under the applicable

Medicare coverage rules.

       19.    At all times relevant to this Complaint, CGS Administrators, LLC (“CGS”) was

the MAC that processed and paid Medicare Part B claims in the Commonwealth of Kentucky.

       20.    At all times relevant to this Complaint, the Foot Center and Dr. Allen were

enrolled providers in the Medicare Part B program.

       21.    At all times relevant to this Complaint, the Foot Center and Dr. Allen

submitted, or caused the submission of, claims to CGS seeking payment from the Medicare

Part B program, and received payments from CGS on behalf of the Medicare Part B program.


       B. The Office of Personnel Management Federal Employee Health Benefits
          Program

       22.    The United States, through OPM, administers the Federal Employee Health

Benefits Program (“FEHBP”) (referred to collectively with the Medicare Part B Program as

the “Government Healthcare Programs”). See 5 U.S.C. §§ 8901 et seq. The FEHBP is a federally

funded health care program established by Congress in 1959, pursuant to the Federal

Employees Health Benefits Act. Id. OPM administers this program and contracts with various

health insurance carriers to provide services to FEHBP members. Id. at §§ 8902, 8909(a).

       23.    Monies for FEHBP are maintained in the Employees Health Benefits Fund

(“Treasury Fund”), which OPM administers. Id. at § 8909(a).

                                              5
Case: 5:18-cv-00628-REW-EBA Doc #: 1 Filed: 11/28/18 Page: 6 of 34 - Page ID#: 6




       24.     The Treasury Fund is the source of all relevant payments to the insurance

carriers for services rendered to members. The United States Treasury holds and invests in

the Treasury Fund. Id. at § 8909.

       25.     At all times relevant to this Complaint, the Foot Center and Dr. Allen

submitted, or caused the submission of, claims to OPM-contracted insurance carriers seeking

payment from the FEHBP and received payments from contracted carriers on behalf of the

FEHBP.


       C. Coding and Coverage Criteria

       26.     To submit claims to insurance programs like the Government Healthcare

Programs, medical providers use the American Medical Association’s Current Procedural

Terminology (“CPT”) numeric codes to describe the procedures or services they rendered to

patients. See 45 C.F.R. §§ 162.1002(a)(5), 162.1002(b)(1), and 162.1002(c)(1) (requiring

providers to use CPT codes when billing Medicare).

       27.     CPT codes are assigned allowable charges, which are published in a fee

schedule.

       28.     Healthcare providers must use the appropriate CPT code on claims when

seeking reimbursement from the Government Healthcare Programs. It is a provider’s

responsibility to ensure that the codes selected on the claim reflect the services rendered to

the patient.


                1. Non-Coverage of Unnecessary Services and Routine Foot Care

       29.     The Government Healthcare Programs do not cover any and all services a

health care provider might render to a patient.

       30.     In particular, neither Medicare Part B nor FEHBP pays for medical services—

including podiatry services—that are not reasonable and necessary for the diagnosis or

treatment of the patient’s illness or injury. 42 U.S.C. § 1395y(a)(1)(A) (excluding from

                                              6
Case: 5:18-cv-00628-REW-EBA Doc #: 1 Filed: 11/28/18 Page: 7 of 34 - Page ID#: 7




payment under Medicare medically unnecessary services); 5 U.S.C. § 8902a(c)(4) (billing for

medically unnecessary services a basis for debarment from OPM-administered programs).

       31.    With few exceptions, Medicare Part B also does not pay for routine foot care,

including the cutting or removal of corns or calluses, the trimming or debridement of nails,

routine hygienic care, and any service performed in the absence of localized illness, injury,

or symptoms involving the feet. 42 U.S.C. § 1395y(a)(13)(C); 42 C.F.R. § 411.15(l)(1)(i);

Medicare Benefit Policy Manual, Chapter 15 § 290(B)(2).

       32.    Like Medicare, except in limited circumstances, the FEHBP does not cover

routine foot care.

       33.    Foot care that would otherwise be considered routine may be covered when

systemic conditions such as metabolic, neurologic, or peripheral vascular disease result in

severe circulatory embarrassment or areas of diminished sensation in an individual

beneficiary’s legs or feet. Medicare Benefit Policy Manual, Chapter 15 § 290(C)(3).

       34.    The Medicare Benefit Policy Manual gives examples of underlying diseases

that “might justify coverage for routine foot care.” Id. at § 290(D). However, the Manual goes

on to state that “[r]elatively few claims for routine-type care are anticipated considering the

severity of the conditions contemplated as the basis for this exception. Claims for this type of

foot care should not be paid in the absence of convincing evidence that nonprofessional

performance of the service would have been hazardous for the beneficiary because of an

underlying systemic disease. The mere statement of a diagnosis such as those mentioned

above in § D does not of itself indicate the severity of the condition.”

       35.    In the absence of a systemic condition that results in circulatory

embarrassment, foot care that would otherwise be considered routine may be covered for an

ambulatory patient if there is clinical evidence of mycosis of the toenail—a disease caused by

an infection with fungus—and the individual beneficiary has marked limitation of

ambulation, pain, or secondary infection resulting from the thickening and dystrophy of the

                                               7
Case: 5:18-cv-00628-REW-EBA Doc #: 1 Filed: 11/28/18 Page: 8 of 34 - Page ID#: 8




infected toenail plate. For a non-ambulatory patient, treatment of mycotic nails may be

covered if there is clinical evidence of mycosis of the toenail and the individual beneficiary

suffers from pain or secondary infection resulting from the thickening and dystrophy of the

infected toe plate. Id. at § 290(C)(4).

       36.     When a physician performs what would otherwise be non-covered routine foot

care, the care may be entitled to a presumption of coverage if the patient exhibits certain

physical or clinical symptoms that render it medically necessary. Id. at § 290(F) (presumption

of coverage applies “where the evidence available discloses certain physical and/or clinical

findings consistent with the diagnosis and indicative of severe peripheral involvement”).

       37.     For the presumption to apply, physicians must observe and document certain

findings in the patient’s medical record, which are divided into three categories:

               a. Class A findings include the nontraumatic amputation of foot or integral

                   skeletal portion thereof.

               b. Class B findings include an absent posterior tibial pulse, absent dorsalis

                   pedis pulse, or three advanced trophic changes, which include: (i) decrease

                   or absence of hair growth, (ii) nail changes (thickening), (iii) pigmentary

                   changes (discoloration), (iv) skin texture (thin, shiny), or (v) skin color

                   (rubor or redness).

               c. Class C findings include claudication, temperature changes (e.g., cold

                   feet), edema, paresthesias (abnormal spontaneous sensations in the feet),

                   and burning.

       38.     When billing Government Healthcare Programs for routine foot care entitled

to the presumption of coverage, providers use class findings modifiers, or “Q modifiers,” that

correspond with the particular symptoms a physician observed. For example, a “Q8”

modifier applies when two of the Class B findings were present and a “Q9” modifier applies

when one Class B finding and two Class C findings were present.

                                               8
Case: 5:18-cv-00628-REW-EBA Doc #: 1 Filed: 11/28/18 Page: 9 of 34 - Page ID#: 9




                2. Coverage of Evaluation and Management Services

       39.    Evaluation and management (“E/M”) services refer to services furnished by

physicians and certain non-physician practitioners, including nurse practitioners, clinical

nurse specialists, and physician assistants. These services often are billed to Government

Healthcare Programs in the context of patient visits to a physician’s office.

       40.    The CPT codes to bill for E/M services are organized into various categories

and levels. In general, the more complex the visit, the higher the level of code the physician

or non-physician practitioner may bill within the appropriate category.

       41.    There are three key components to E/M services: (1) patient history; (2)

examination; and (3) medical decision-making, which refers to the complexity of establishing

a diagnosis or selecting a treatment option. These components must be documented in the

patient’s medical record for the E/M service to be covered by the Government Healthcare

Programs.

       42.    Medicare’s Claims Processing Manual states that, “Medical necessity of a

service is the overarching criterion for payment in addition to the individual requirements of

a CPT code. It would not be medically necessary or appropriate to bill a higher level of

evaluation and management service when a lower level of service is warranted.” Chapter 12,

§ 30.6.1 – Selection of Level of Evaluation and Management Service.


III.   The Defendants’ Scheme to Defraud

       43.    Between January 1, 2012, and the present, the Defendants defrauded the

Government Healthcare Programs by (a) billing for routine foot care while falsely claiming

that the services were medically necessary and fit within an exception to the Government

Healthcare Programs’ exclusion of coverage for routine foot care, and (b) billing for a level of

E/M service they did not provide.




                                               9
Case: 5:18-cv-00628-REW-EBA Doc #: 1 Filed: 11/28/18 Page: 10 of 34 - Page ID#: 10




        44.     Defendant Foot Center engaged in this conduct at the direction of its owner,

 Defendant Dr. Allen. Dr. Allen not only directed the false billing, but also provided some of

 the non-covered routine foot care services and E/M services that the Foot Center billed at an

 exaggerated level and had direct personal knowledge of the bills’ falsity.

        45.     Dr. Allen and the Foot Center previously settled a False Claims Act complaint

 in 2010 for alleged misconduct that included, inter alia, billing Medicare for medically

 unnecessary nail debridement when in fact Dr. Allen and the Foot Center were merely

 trimming toenails.


        A. False Claims for Non-Covered Routine Foot Care

        46.     Routine foot care includes the clipping, trimming, and debridement of nails—

 including the debridement of mycotic (fungal) nails.

        47.     Nail debridement involves reduction of nail bulk and girth to the level of

 reasonably expected normal nail thickness. Trimming nails involves reduction in nail length.

        48.     Trimming the ends of toenails is not debridement.

        49.     Providers use the following CPT codes to bill for nail trimming and nail

 debridement:

                a. 11719, Trimming of nondystrophic nails, any number

                b. 11720, Debridement of nail(s) by any method(s); 1 to 5 [nails]

                c. 11721, Debridement of nail(s) by any method(s); 6 or more [nails]

        50.     Of these procedures, Government Healthcare Programs pay the highest

 reimbursement for a debridement of six or more nails, CPT code 11721.

        51.     As mentioned above, routine foot care is only reimbursable in cases where

 patients have certain systemic conditions or exhibit specific symptoms that require a medical

 provider to provide the care. At most, Medicare reimburses for covered routine foot care

 every sixty-one days, but only if a patient’s medical need dictates such frequent routine care.


                                               10
Case: 5:18-cv-00628-REW-EBA Doc #: 1 Filed: 11/28/18 Page: 11 of 34 - Page ID#: 11




        52.    Defendants train the Foot Center’s billing and administrative staff to ensure

 that patient records for routine foot care include key terms and physical findings that would

 ensure payment from federal health care programs.

        53.    The Foot Center’s patient records use boilerplate language designed to

 maximize reimbursement, with wording and syntax that migrates from patient to patient

 and/or provider to provider.

        54.    For example, records for patients who purportedly had six or more of their

 toenails debrided frequently contain the vague stock phrase, “Class findings have been

 evaluated and are charted as follows: claudication, decrease or absence of hair growth,

 discoloration of skin, paraesthesia, rubor or redness of skin, temperature changes, thickening

 of nails and thin or shiny skin.” This stock phrase ensures that class findings required to

 apply a presumption of coverage to otherwise routine foot care are included in a patient’s

 medical record, regardless of what conditions the patient exhibited at the time of treatment.

 See supra ¶¶ 36-37.

        55.    The language is conclusory, with none of the elaboration that would be present

 had a provider genuinely observed the symptoms, and is inconsistent with or contradicts

 other parts of a patient’s medical record.

        56.    Dr. Allen and his staff train and encourage the Foot Center’s podiatrists to use

 the template terms and records, regardless of whether they actually observed the

 documented symptoms or the patient had the recorded diagnosis.

        57.    For example, Dr. Allen told Dr. Ramona Brooks, a Foot Center podiatrist,

 always to indicate that a patient had pain, onychomycosis, or trouble walking to ensure

 claims were paid. Dr. Allen also told her that everyone suffers from atherosclerosis, a

 vascular issue frequently symptomized by a diminished pulse or blood flow, and Dr. Brooks

 witnessed Dr. Allen documenting the diagnosis even where a patient did not have

 atherosclerosis.

                                              11
Case: 5:18-cv-00628-REW-EBA Doc #: 1 Filed: 11/28/18 Page: 12 of 34 - Page ID#: 12




        58.    Additionally, the Foot Center places its patients on a standardized foot care

 program designed to maximize the number of times patients receive routine foot care to the

 fullest extent allowed by Medicare and attempts to schedule almost all patients for follow-up

 visits every nine weeks, or sixty-three days, regardless of individual medical need.

        59.    To maximize billings further, the Foot Center, at Dr. Allen’s direction, billed

 the Government Healthcare Programs for six-or-more-toe nail debridement using CPT code

 11721 even where providers merely trimmed patients’ nails.

        60.    The Foot Center submitted claims to Medicare for nail debridement using CPT

 code 11721 at a level well above its peers. For example, in 2017 the Foot Center billed

 Medicare using CPT Code 11721 approximately ninety-seven percent of the time. The Foot

 Center sought reimbursement using the lesser debridement code, 11720, for just under three

 percent of its claims and billed for nail trims using 11719 less than one percent of the time.

 During the same period, the ratio for podiatrists nationally was seventy percent using 11721,

 a little more than twenty percent using 11720, and more than nine percent using 11719.

        61.    Dr. Allen told Foot Center podiatrist Dr. Jeffrey Richardson to use CPT code

 11721, no matter the number of toes that actually required debridement. Accordingly, Dr.

 Richardson used 11720 to bill for debridement of five or fewer nails in only rare cases, like

 when a patient was an amputee and only had five or fewer toes.

        62.    On rare occasions when Foot Center billing staff received a superbill from the

 provider indicating that CPT code 11720 should be billed for five-toe debridement or CPT

 code 11719 should be billed for nail trims, billing staff would review the patient’s records to

 see why it was not submitted as a six-or-more-toe debridement.

        63.    Foot Center billing staff changed patient notes indicating that a provider

 performed a nail trim to support a six-or-more-toe debridement because it paid more money.

        64.    When superbills did not match the patient notes in a medical record, Foot

 Center management told billing staff that the notes could be changed later to match the

                                               12
Case: 5:18-cv-00628-REW-EBA Doc #: 1 Filed: 11/28/18 Page: 13 of 34 - Page ID#: 13




 superbill. If an insurer denied a claim, Foot Center billing staff would tell Dr. Allen what he

 needed to include in, add to, or change about the patient’s note to support a claim. Dr. Allen

 would make the suggested changes, and billing staff would resubmit the claim.

        65.    Dr. Allen instructed nurse practitioner Citadel Ibisate, who has provided

 nearly all the routine foot care to Foot Center patients at area nursing homes and independent

 living facilities since late 2016, that nail debridement and a nail trim were the same thing.

 Thus, even if she only performed a toenail trim, she would document it as nail debridement

 in the medical record.

        66.    Dr. Allen knows that a nail trim and nail debridement are not the same thing.

        67.    Dr. Allen’s instructions to bill CPT code 11721 for a six-or-more-toe

 debridement, his instructions that falsely conflated nail debridement and nail trims, the Foot

 Center’s cloned medical records, and the Foot Center’s reflexive scheduling of patient visits

 regardless of medical need, all led to the submission of numerous false claims to the

 Government Healthcare Programs in both the office and nursing home settings.


                 1. False Claims for In-Office Routine Foot Care

        68.    By way of representative example, the Foot Center billed Medicare eighteen

 times for routine foot care provided to patient R.W. from March 26, 2012, through July 20,

 2015. The Foot Center regularly scheduled R.W. for routine foot care, treating her every sixty-

 three to seventy days with few exceptions. R.W. received these routine foot care services at

 these regular intervals until her death on August 8, 2015.

        69.    The Foot Center’s medical records for R.W.’s routine foot care do not support

 the medical necessity of the services billed to Medicare. Instead, they contain copy-pasted

 language—or are entirely cloned—to falsely document symptoms and findings designed to

 guarantee payment.




                                               13
Case: 5:18-cv-00628-REW-EBA Doc #: 1 Filed: 11/28/18 Page: 14 of 34 - Page ID#: 14




        70.       For example, encounter notes in R.W.’s medical record for July 15, 2013,

 November 18, 2013, January 27, 2014, April 7, 2014, June 16, 2014, August 25, 2014, November

 3, 2014, March 2, 2015, May 4, 2015, and July 20, 2015, are identical in all relevant respects.

 See Exhibit 1.

                  a. R.W.’s recorded weight and BMI, her dorsalis pedis and posterior tibial

                     pulses, muscle strength, and skin temperature remain identical during the

                     two-year period covered by the cloned records.

                  b. The notes for July 15, 2013, November 18, 2013, and January 27, 2014, are

                     identical in every respect, except for the name of the provider who

                     purportedly conducted the examination and R.W.’s age.

                  c. Starting on April 7, 2014, the notes add the phrase “class findings: thin skin

                     discoloration thickened toenails. [sic] contacted [sic] toes with bony

                     prominences,” but are otherwise identical.

                  d. The only notable changes in the record occur when a provider adds a

                     sentence to the otherwise cloned encounter note to justify billing Medicare

                     for an additional service or durable medical equipment.

        71.       The Foot Center providers created these cloned records to justify claims for the

 services provided to R.W., which were not medically reasonable or necessary and consisted

 of routine foot care that Medicare did not cover.

        72.       For example, on or about July 23, 2015, Medicare received a claim for

 reimbursement from the Foot Center for a six-or-more toe debridement provided to R.W. by

 Foot Center provider Dr. Bradford Fine on July 20, 2015 (Claim Number 662815204440280).

 Medicare paid the Foot Center $32.34 for this service.

        73.       As described above, the patient note for R.W.’s debridement service from July

 20, 2015, is nearly identical to the one preceding it. Ex. 1 at 9-10. Much of the cloned language

 included in the record fails to give specifics that would justify payment.

                                                  14
Case: 5:18-cv-00628-REW-EBA Doc #: 1 Filed: 11/28/18 Page: 15 of 34 - Page ID#: 15




        74.    The Foot Center used a Q8 modifier, indicating that Dr. Fine had observed two

 Class B findings that would support billing Medicare for the otherwise non-covered routine

 foot care procedure. However, the boilerplate class findings included to justify payment are

 unsubstantiated in the remaining record, contradictorily noting class findings for R.W.’s skin

 while noting elsewhere that the “skin inspection [was] unremarkable.”

        75.    Medicare reimbursed the Foot Center for this false or fraudulent claim. But

 Medicare would not have paid this claim if it had known that the routine foot care procedure

 was not medically necessary, or that the underlying medical record was cloned and falsified.

        76.    The Defendants knew or should have known, within the meaning of the FCA,

 that these services were not medically necessary and that the related claims for payment and

 underlying cloned medical records misrepresented the necessity of the service.

        77.    The claim identified in paragraph 72 is a representative example only. The Foot

 Center followed the same practice of performing routine foot care procedures, most of them

 unreasonable and unnecessary, for hundreds of other Government Healthcare Program

 beneficiaries not identified within this Complaint. The Foot Center knowingly submitted

 claims for payment, and Dr. Allen knowingly caused the submission of claims for payment,

 for unnecessary routine foot care in the office setting and received reimbursements from

 Government Healthcare Programs as a result.


                 2. False Claims for Nursing Home Routine Foot Care

        78.    Throughout the relevant period, the Foot Center has provided podiatry care at

 more than fifty area nursing homes, residential care facilities, or independent living facilities

 (referred to collectively as “nursing homes”).

        79.    Until late 2016, the Foot Center split responsibility for nursing home visits

 among several podiatrists and a nurse practitioner, with Dr. Richardson handling more visits

 than any other provider.


                                                15
Case: 5:18-cv-00628-REW-EBA Doc #: 1 Filed: 11/28/18 Page: 16 of 34 - Page ID#: 16




        80.     Sometime around October or November 2016, Ibisate and Chris Moore, an x-

 ray technician and medical assistant, took over the nursing home visits for the Foot Center,

 providing nearly all of the “podiatry care” to nursing home residents from that point to

 present.

        81.     Patients in nursing homes are first placed on the list for podiatry care by

 nursing home staff or the patients themselves, but staff and patients do not make any medical

 assessment prior to signing up. Rather, they depend on the Foot Center to determine what,

 if any, treatment is required and medically necessary.

        82.     The Foot Center has implemented an automated treatment protocol using

 template records, reflexive billing practices, and the automatic rescheduling of patients

 designed to maximize reimbursement for routine foot care administered at nursing homes.

        83.     Before each visit, Foot Center staff created a “recall list” of patients, with the

 date of the visit, the patient’s name and phone number, and the “recall reason code.” The

 recall reason is always “11721,” for a six-or-more-toe debridement.

        84.     Patients on the recall list automatically receive foot care unless they refuse

 treatment or are otherwise unavailable. Generally, a provider spends on average less than

 ten minutes with a patient, but more often, it is less than five.

        85.     During the nursing home visits, providers do not examine patients or

 otherwise assess whether they are exhibiting symptoms that would render routine foot care

 medically necessary.

        86.     Sometime after leaving the facility, providers fill out medical charts using the

 templates with the stock language described in paragraphs 53 through 56 with assessments

 and treatment that were not provided. As such, encounter notes for all patients treated during

 a nursing home visit often are identical except for the patients’ names and ages.

        87.     As discussed in paragraph 65, supra, Dr. Allen trained Ibisate that nail trims

 and debridement are the same. As a result, she documented all her nursing home encounters

                                                16
Case: 5:18-cv-00628-REW-EBA Doc #: 1 Filed: 11/28/18 Page: 17 of 34 - Page ID#: 17




 as debridement, using the record “templates” to create encounter notes for all the nursing

 home patients she and Moore treated that day, even if they only trimmed patients’ nails.

        88.    Indeed, the United States has not identified a single Medicare claim from the

 Foot Center for a nail trim on which Ibisate is the rendering provider.

        89.    Foot Center managers instructed billing staff to always bill nursing home

 patients as receiving a debridement, and never anything less.

        90.    Likewise, the decision of which patients should receive further foot care is

 automatic. Foot Center staff places all patients on the recall list for every visit, with the

 predetermined recall reason code “11721,” and they remain on the recall list until they die or

 the patient or a family member asks the Foot Center to remove them.

        91.    With Dr. Allen’s knowledge and consent, the Foot Center established a pattern

 of visiting nursing homes in nine-week rotations to maximize billing, recalling every patient

 during each visit.

        92.    Defendants’ practices have resulted in the repeated submission of false claims

 to federal programs, including Medicare and OPM, related to their nursing home visits.

        93.    By way of representative example, V.S. is a resident of a nursing home at which

 the Foot Center has provided podiatry services since 2012.

        94.    Sometime prior to October 14, 2013, V.S. had bilateral transmetatarsal

 amputations, or amputations of part or all of both forefeet. Exhibit 2. In fact, the Foot Center

 performed at least the transmetatarsal amputation of V.S.’s right foot, billing Medicare for

 the procedure in November 2011. As a result, V.S. has no toes.

        95.    On May 30, 2017, Ibisate and Moore provided podiatry services at the facility

 where V.S. lives.

        96.    The recall list for that day has a handwritten notation with V.S.’s name and a

 check beside it, indicating that she was seen that day. The recall list offers no further insight

 into V.S.’s treatment.

                                                17
Case: 5:18-cv-00628-REW-EBA Doc #: 1 Filed: 11/28/18 Page: 18 of 34 - Page ID#: 18




           97.    On or about September 22, 2017, the Foot Center billed Medicare using CPT

 code 11721 seeking reimbursement for a six-or-more-toe debridement that Ibisate

 purportedly provided to V.S. during the May 30 visit (Claim Number 662817265682870).

           98.    The claim submitted by the Foot Center also lists a diagnosis of “tinea

 unguium,” which is a fungal infection of the nail.

           99.    This diagnosis is one that Foot Center staff frequently and reflexively included

 in claims to ensure that Medicare would pay them.

           100.   Ibisate did not diagnose V.S. with a fungal infection of the nail based on any

 actual observation or examination of V.S.’s feet.

           101.   Medicare paid the Foot Center $28.15 for the debridement of V.S.’s non-

 existent toenails.

           102.   Medicare would not have paid this claim had it known of its falsity.

           103.   In accordance with the Foot Center’s practice, V.S. was placed on the recall list

 for the next two scheduled visits at her facility, August 29, 2017, and October 31, 2017, with

 the predetermined recall reason of “11721 [debridement of six or more toenails].” Exhibit 3

 at 1-4.

           104.   During the visit on October 31, 2017, Ibisate noted of V.S. “no nails

 transmet[atarsal] amp[utation] B/L [bilateral],” correctly observing that, because V.S. was a

 double transmetatarsal amputee, she had no nails that could receive debridement. Ex. 3 at 4.

           105.   Despite this notation, Foot Center staff again reflexively placed V.S. on the

 recall list for a debridement for the next scheduled visit. Ex. 3 at 6-7.

           106.   By way of further representative example, on January 30, 2018, Ibisate and

 Moore provided podiatry services to twenty-two patients at Brookdale Richmond Place, an

 independent living facility located in Lexington, Kentucky (“Brookdale”).

           107.   The visit lasted less than an hour.




                                                  18
Case: 5:18-cv-00628-REW-EBA Doc #: 1 Filed: 11/28/18 Page: 19 of 34 - Page ID#: 19




        108.     Ibisate and Moore only trimmed patients’ nails, using medical-grade nail

 clippers. The clippers were the only tools they brought with them other than gloves, sterilizer,

 and a vacuum.

        109.     Ibisate and Moore did not take notes or maintain documentation apart from

 the recall lists. They did not take vital signs or otherwise conduct medical assessments of

 patients.

        110.     Ibisate and Moore did not perform nail debridement on any patient they

 treated at Brookdale on January 30, 2018.

        111.     On or about February 20 and 21, the Foot Center submitted false claims for

 payment to Medicare seeking reimbursement for six-or-more-toe nail debridement, using

 CPT Code 11721, for five of the Brookdale patients whose nails were trimmed on January 30,

 2018       (Claim   Numbers       662818052575850,      662818052376330,     662818052376340,

 662818051768130,1 and 822218051321630).

        112.     Medicare paid Foot Center $57.44 for Claim Numbers 662818052376340 and

 822218051321630. But Medicare would not have paid these claims had it known that the

 routine foot care was not medically necessary or that a debridement was not performed.

        113.     Because they had not met their deductible, the three remaining Brookdale

 residents were required to pay for treatment they had not received, in an amount totaling

 $109.19.

        114.     Two of these residents were interviewed prior to receiving treatment.

        115.     Eighty-eight-year-old A.B. confirmed that she had only received nail trims

 during the Foot Center’s visits to the facility.




 1The Foot Center used the National Provider Identification (NPI) for the Lexington Diabetic
 Center, PSC (d/b/a Lexington Diabetic Center & Family Care), of which Dr. Allen is the
 owner and president, on this false claim.
                                                    19
Case: 5:18-cv-00628-REW-EBA Doc #: 1 Filed: 11/28/18 Page: 20 of 34 - Page ID#: 20




        116.   A.B.’s feet were photographed before and after the January 30 visit. Exhibit 4.

 The photographs demonstrate that A.B. did not receive nail debridement on January 30, 2018.

        117.   The Foot Center submitted to Medicare a false claim for this “service” (Claim

 Number 662818052575850). Because A.B. had not met her deductible, Medicare did not pay

 for the procedure, and A.B. was required to pay $36.64.

        118.   M.E., age sixty-nine, also received podiatry care during the January 30 visit.

        119.   M.E. allowed investigators to photograph her feet before and after the January

 30 observed visit. Exhibit 5.

        120.   The photographs of M.E.’s feet clearly show that M.E. only received a nail trim

 on January 30.

        121.   The Foot Center submitted to Medicare a false claim for the “service” provided

 to M.E. (Claim Number 662818052376330). M.E. had not met her deductible, and Medicare

 did not pay for the service. Thus, M.E. was required to pay $36.64 for nail debridement that

 she did not receive.

        122.   By way of further representative example, H.H. is a nursing home patient who

 received routine foot care from Dr. Richardson from July 28, 2015, until April 18, 2016.

        123.   During this nine-month period, the Foot Center submitted five claims to

 Medicare seeking reimbursement for the debridement of six or more of H.H.’s toenails, using

 CPT Code 11721, that Dr. Richardson purportedly performed.

  Claim Number    Service   CPT    Modifier Provider             Amount Paid
                  Date      Code
  662815244657930 7/28/2015  11721      Q9       Jeff Richardson      $32.34

  662815315353620       10/6/2015    11721         Q8         Jeff Richardson          $32.34

  662815352716780 12/15/2015         11721         Q8         Jeff Richardson          $32.34

  662816071684450       2/16/2016    11721         Q9         Jeff Richardson          $32.28

  662816116740260       4/19/2016    11721         Q9         Jeff Richardson          $32.28



                                              20
Case: 5:18-cv-00628-REW-EBA Doc #: 1 Filed: 11/28/18 Page: 21 of 34 - Page ID#: 21




        124.    Medicare paid the Foot Center $161.58 because of these claims.

        125.    However, H.H.’s medical records, which are cloned from the first visit to the

 last, do not support the medical necessity of this routine foot care. See Exhibit 6.

        126.    For example, Claim Number 662815315353620 for H.H.’s treatment on October

 6, 2015, includes a Q8 modifier, indicating that Dr. Richardson observed two Class B findings

 that rendered routine foot care medically necessary.

        127.    Dr. Richardson’s note for the October 6, 2015, debridement procedure—cloned

 from the July 28 visit—contains the Foot Center’s laundry list of boilerplate class findings:

 “claudication, decrease or absence of hair growth, discoloration of skin, paraesthesia, rubor

 or redness of skin, temperature changes, thickening of nails and thin or shiny skin.”

        128.    However, the remainder of the note either contains no support for these

 conclusions or directly contradicts them. For example, despite noting that his examination of

 H.H.’s skin was “unremarkable,” Dr. Richardson includes boilerplate class findings that

 H.H.’s skin was red, discolored, and “thin or shiny.”

        129.    Each of the cloned notes in H.H.’s medical record suffer these same defects,

 and fail to justify the medical necessity of the procedures.

        130.    The claims for payment listed in paragraph 123 are false within the meaning of

 the FCA because they were not medically necessary and their underlying medical records are

 cloned and falsified.

        131.    Medicare would not have paid the Foot Center for these claims if it had known

 that the routine foot care was not medically necessary, or that the underlying medical records

 were cloned and falsified.

        132.    The Defendants knew or should have known, within the meaning of the FCA,

 that these services for routine foot care services were not medically necessary and that the

 related claims for payment and underlying cloned medical records misrepresented the

 necessity of the service.

                                                21
Case: 5:18-cv-00628-REW-EBA Doc #: 1 Filed: 11/28/18 Page: 22 of 34 - Page ID#: 22




        133.   The claims identified in paragraphs 97, 111, and 123 are representative

 examples only. The Foot Center followed the same practice of performing routine foot care

 procedures, most of them unreasonable and unnecessary, for hundreds of other Government

 Healthcare Program beneficiaries not identified within this Complaint. The Foot Center

 knowingly submitted claims for payment, and Dr. Allen knowingly caused the submission

 of claims for payment, for unnecessary routine foot care in the nursing home setting and

 received reimbursements from Government Healthcare Programs as a result.


        B. False Claims for E/M Services

                 1. False Claims for E/M Services Billed at a Level the Foot Center Did Not
                    Provide

        134.   At all relevant times, the Defendants improperly billed government programs

 for E/M visits using 99203 and 99213 (“Level 3” services) when no such services were actually

 provided or when a lower CPT code would have been more appropriate.

        135.   CPT code 99203 is used to describe services provided in the office setting for

 the evaluation and management of a new patient. Proper use of this code requires that all

 three of the following components be performed by the practitioner: (1) a detailed history, (2)

 a detailed examination, and (3) medical decision-making of low complexity. The American

 Medical Association guidelines for this code state: “[u]sually, the [patient’s] presenting

 problem(s) are of moderate severity. Typically, 30 minutes are spent face-to-face with the

 patient and/or family.”

        136.   Similarly, CPT code 99213 is used to describe services provided in the office

 setting for the evaluation and management of an established patient. Proper use of this code

 requires at least two of the three following components be performed by the practitioner: (1)

 an expanded problem-focused history, (2) an expanded problem-focused examination, and

 (3) medical decision-making of low complexity. The American Medical Association

 guidelines for this code state: “[u]sually, the [patient’s] presenting problem(s) are of low to

                                               22
Case: 5:18-cv-00628-REW-EBA Doc #: 1 Filed: 11/28/18 Page: 23 of 34 - Page ID#: 23




 moderate severity. Typically, 15 minutes are spent face-to-face with the patient and/or

 family.”

         137.       As summarized in the table below, the Foot Center and Dr. Allen are outliers

 in the percentage of their claims seeking Level 3 E/M CPT codes when compared to other

 Medicare-enrolled podiatrists. For example, ninety-eight percent of the claims submitted for

 Dr. Allen’s encounters with new patients were billed using CPT 99203, as compared with

 seventy-three percent of Defendants’ peers:

            CPT Code              Foot Center          Dr. Allen           Peer podiatrists

            99203                 83%                  98%                 73%

            99213                 92%                  92%                 67%



         138.       As with routine foot care procedures, the Foot Center’s electronic medical

 records system permitted practitioners to clone medical notes to justify claims for E/M

 services. This ability to easily clone notes enabled the Foot Center to create the illusion that

 its practitioners were performing Level 3 E/M services when, in fact, they were not.

         139.       Foot Center providers used the “template” encounter notes, carrying over

 whole sections detailing a patient’s medical history, medical examination, or treatment plan

 from visit to visit without actually performing these key components of an E/M service each

 time.

         140.       Dr. Allen encouraged providers and administrative staff to falsely document

 all patient encounters as these mid-level services.

         141.       For example, during a “pep talk” with Dr. Richardson about how to increase

 his billings, Dr. Allen told Dr. Richardson that any patient who enters the facility should be

 considered a Level 3 patient.




                                                  23
Case: 5:18-cv-00628-REW-EBA Doc #: 1 Filed: 11/28/18 Page: 24 of 34 - Page ID#: 24




        142.    At times, Dr. Allen would purport to provide an E/M service to a patient

 without touching the patient, putting on gloves, or even fully entering the examination room.

 Foot Center employees described these services as “walk-by examinations.”

        143.    The Foot Center would nonetheless bill Dr. Allen’s “walk-by examinations” as

 Level 3 E/M services.

        144.    A Statistical Sampling for Overpayment Estimation (SSOE) was prepared for

 all Medicare claims submitted by the Foot Center using CPT Code 99213 between January 1,

 2012, through approximately May 11, 2017, (“sample period”) for E/M services provided to

 established patients in both the office and nursing home settings. A review of patient files

 selected as part of the SSOE revealed that nearly ninety-five percent of the claims from the

 sample period were billed falsely to Medicare because the Foot Center either billed the E/M

 services at a level practitioners did not provide or billed for a level of service that was

 impossible to verify because the underlying medical record contained cloned patient notes.

        145.    By way of representative example, J.P. was a patient at the Foot Center from

 sometime in 2006 until sometime in 2017. He received routine foot care services and treatment

 for a diabetic ulcer on his left ankle.

        146.    Of the Foot Center’s seventy-five claims to Medicare for office encounters with

 J.P. between May 9, 2012, and February 1, 2017, seventy-two were for Level 3 E/M services

 using CPT code 99213.

        147.    J.P.’s medical records for April 24, 2013, May 8, 2013, and June 19, 2013, are

 identical in all relevant respects. Exhibit 7 at 2-4. This includes the subjective complaint,

 which fails to update J.P.’s age and includes language lifted from a February encounter

 indicating that J.P. would receive “further vein ablation in March.” Compare Ex. 7 at 1 and 2-

 4.

        148.    Each of the medical notes for these three dates of service indicate that Dr. Allen

 was the treating provider.

                                                24
Case: 5:18-cv-00628-REW-EBA Doc #: 1 Filed: 11/28/18 Page: 25 of 34 - Page ID#: 25




        149.     The Foot Center billed Medicare using CPT code 99213 for each of these dates

 of service. Contrary to the encounter notes in J.P.’s medical record, the Foot Center claims

 that Dr. Fine provided the E/M services on two of the three dates of service.

            Claim Number    Service   CPT     Provider       Amount Paid
                            Date      Code
            662813133720750 4/24/2013   99213  Bradford Fine         $52.83

            662813141613660    5/8/2013       99213     Bradford Fine               $52.83

            662813193547960 6/19/2013         99213     Michael Allen               $52.83


        150.     As a result of these claims, Medicare paid the Foot Center approximately

 $158.49.

        151.     The services identified in paragraph 149 were not provided at the level billed

 to Medicare, and the subsequent claims for payment were false or fraudulent within the

 meaning of the FCA.

        152.     Medicare would not have paid these claims if it had known of the claims’ false

 and fraudulent nature, or the underlying false medical records.

        153.     Dr. Joseph Skurka was J.P.’s primary podiatrist at the Foot Center. He, too,

 created cloned medical records to justify services provided to J.P. that fail to substantiate the

 key components of a Level 3 E/M service.

        154.     For example, the Foot Center billed Medicare for a Level 3 E/M service

 purportedly rendered to J.P. by Dr. Skurka on May 5, 2015, using CPT Code 99213 (Claim

 Number 662815127609970).

        155.     However, the note for the May 5 visit in J.P.’s medical record is nearly identical

 to the note for the visit immediately preceding it on April 14, 2015. Exhibit 8.

        156.     Notably, the chief complaint, history of present illness, past family and/or

 social history, and review of systems sections are identical to J.P.’s April 14 visit.




                                                 25
Case: 5:18-cv-00628-REW-EBA Doc #: 1 Filed: 11/28/18 Page: 26 of 34 - Page ID#: 26




        157.     Likewise, the cardiovascular, neurological, and musculoskeletal sections of the

 physical examination section, the diagnostic impressions, treatment plan, counseling and

 education are word-for-word clones of the April 14 note.

        158.     As discussed in paragraph 136, two key components for an E/M claim using

 99213 are a problem-focused history and medical decision-making of low complexity.

        159.     Because those sections of the note from J.P.’s May 5 visit are identical to the

 previous visit, it is impossible to verify whether Dr. Skurka conducted any review of J.P.’s

 history or what degree of medical decision-making was required, two key components for

 an E/M visit.

        160.     The subsequent claim for payment was false or fraudulent within the meaning

 of the FCA.

        161.     Medicare paid the Foot Center $52.42 for Claim Number 662815127609970. It

 would not have paid this amount had it known of the claim’s false and fraudulent nature, or

 the underlying false medical record.

        162.     Sometime in late-December 2016, Dr. Allen took over J.P.’s care.

        163.     Dr. Allen spent little time with J.P. and did not touch his leg during encounters.

 Instead, a medical assistant would unwrap J.P.’s wound, and Dr. Allen would conduct a brief

 visual inspection before leaving the room.

        164.     J.P. and his wife timed one of his encounters with Dr. Allen, which only lasted

 two-and-a-half minutes.

        165.     J.P. switched podiatry practices due to the substandard care he was receiving

 at the Foot Center.

        166.     The claims for E/M services provided by Dr. Allen to J.P., identified in the table

 below, are false because they seek reimbursement for a level of service that Dr. Allen did not

 provide.




                                                 26
Case: 5:18-cv-00628-REW-EBA Doc #: 1 Filed: 11/28/18 Page: 27 of 34 - Page ID#: 27




            Claim Number    Service    CPT    Provider      Amount Paid
                            Date       Code
            662817004773500 12/28/2016  99213 Michael Allen         $52.44

            662817039389510       2/1/2017      99213    Michael Allen                  $0


        167.       Medicare paid the Foot Center $52.44 for the E/M service in Claim Number

 662817004773500.

        168.       Because J.P. had not met his deductible, Medicare did not pay for Claim

 Number 662817039389510. J.P. paid the Foot Center $68.91 for an E/M service he did not

 receive.

        169.       The services identified in paragraph 166 were not provided to J.P., and the Foot

 Center’s subsequent claims for payment identified in paragraph 166 were false or fraudulent

 within the meaning of the FCA.

        170.       The claims identified in paragraphs 149, 154, and 166 are representative

 examples only. The Foot Center submitted, and Dr. Allen caused to be submitted, hundreds

 of claims for payment to the Government Healthcare Programs seeking reimbursement for

 E/M services at a level that were not provided and for which the underlying medical records

 were falsified.

        171.       The Defendants knew or should have known, within the meaning of the FCA,

 that the level of services were not provided, the underlying medical records were falsified,

 and that the related claims for payment misrepresented the service provided.


                    2. False Claims for E/M Services Added to First-Time Encounters with
                       Nursing Home Residents

        172.       In general, Government Healthcare Programs will not reimburse a provider

 for an E/M service when routine foot care is the service actually performed.

        173.       In these circumstances, an E/M service provided to the same patient and billed

 for the same date as a routine foot care procedure is reimbursable if, and only if, the provider


                                                  27
Case: 5:18-cv-00628-REW-EBA Doc #: 1 Filed: 11/28/18 Page: 28 of 34 - Page ID#: 28




 renders a “significant, separately identifiable” E/M service that is beyond the usual care

 associated with the procedure. To be paid, the physician must add the modifier “25” to the

 appropriate level of E/M service on the claim form.

        174.      An E/M service billed on the same day as a routine foot care service is not

 eligible for reimbursement unless the provider uses modifier “25” and documents the

 significant and separately identifiable service in the patient’s medical record.

        175.      The Foot Center had a policy and practice of billing federal programs for an

 E/M service whenever a provider rendered routine foot care to a nursing home or

 independent living facility patient for the first time, even though the patient received no

 services other than the routine foot care.

        176.      The Foot Center billed these claims using the “25” modifier, indicating that a

 separate and identifiable procedure was performed, despite the fact that no additional service

 was performed.

        177.      Dr. Allen instructed Dr. Richardson to bill an E/M service whenever he saw a

 new patient at a nursing home. As a result, Dr. Richardson completed superbills adding a

 CPT code for an E/M visit whenever he saw a new patient at a nursing home, even though

 he performed no additional service apart from the routine foot care.

        178.      From January 1, 2012, to present, the Foot Center billed Medicare for an E/M

 service in conjunction with routine foot care nearly seventy-eight percent of the time that a

 provider first rendered routine foot care to a nursing home resident.

        179.      By way of representative example, Dr. Richardson first treated patient H.H. on

 July 28, 2015.

        180.      As described in paragraph 123, the Foot Center submitted Claim Number

 662815244657930 seeking reimbursement for the debridement of six or more of H.H.’s

 toenails using CPT code 11721. Claim Number 662815244657930 also sought reimbursement

 for an E/M service using CPT code 99304. The Foot Center used modifier “25” to indicate

                                                28
Case: 5:18-cv-00628-REW-EBA Doc #: 1 Filed: 11/28/18 Page: 29 of 34 - Page ID#: 29




 that the E/M service was a significant and separately identifiable service from the nail

 debridement provided to H.H.

        181.   As a result of this claim, Medicare paid the Foot Center $68.02 for the E/M

 service purportedly rendered by Dr. Richardson.

        182.   This claim was false and fraudulent under the FCA because Dr. Richardson

 did not provide a separate and identifiable E/M service to H.H.

        183.   Medicare would not have paid this claim if it had known that the E/M service

 was not performed.

        184.   By way of further representative example, Dr. Richardson first provided

 routine foot care to Patient A.J. on October 21, 2013.

        185.   On October 31, 2013, the Foot Center submitted a claim to Medicare seeking

 reimbursement for a six-or-more-toe debridement procedure, using CPT code 11721, and a

 significant and separately identifiable E/M service, using CPT code 99307 with a “25”

 modifier (Claim Number 662813304706020).

        186.   As a result of this claim, Medicare paid the Foot Center $32.23 for the E/M

 service purportedly provided to A.J. by Dr. Richardson.

        187.   This claim was false and fraudulent under the FCA because Dr. Richardson

 did not provide a separate and identifiable E/M service to A.J.

        188.   Medicare would not have paid this claim if it had known that the E/M service

 was not performed.

        189.   The Foot Center and Dr. Allen knew or should have known, as that term is

 defined in the FCA, that it is inappropriate to bill for an E/M code when a nail debridement

 is the service that was performed and that the claims for payment misrepresented the service

 that was performed.

        190.   The claims described in paragraphs 180 and 185 are representative claims only.

 The Foot Center, with Dr. Allen’s knowledge and consent, routinely billed E/M services in

                                                29
Case: 5:18-cv-00628-REW-EBA Doc #: 1 Filed: 11/28/18 Page: 30 of 34 - Page ID#: 30




 conjunction with first-time routine foot care services to hundreds more nursing home

 patients not identified within this Complaint. The Foot Center knowingly submitted claims

 for payment, and Dr. Allen knowingly caused the submission of claims for payment, for E/M

 services that were not provided, and received reimbursements from Government Healthcare

 Programs as a result.

                                            COUNT 1
                             FALSE CLAIMS FOR ROUTINE FOOT CARE
                                    31 U.S.C. § 3729(A)(1)(A)

        191.    The United States incorporates by reference all paragraphs of this Complaint

 set out above as if fully set forth herein.

        192.    Between January 1, 2012 and the present, the Foot Center knowingly

 presented, directly or indirectly, false or fraudulent claims for payment to the United States,

 including claims for routine foot care billed to the Government Healthcare Programs. The

 claims were false or fraudulent because they sought payment for routine foot care procedures

 that were either medically unnecessary or not performed.

        193.    Between January 1, 2012 and the present, Dr. Allen knowingly caused to be

 presented, directly or indirectly, false or fraudulent claims for payment to the United States,

 including claims for routine foot care billed to the Government Healthcare Programs. The

 claims were false or fraudulent because they sought payment for routine foot care procedures

 that were either medically unnecessary or not performed.

        194.    As a result of the false or fraudulent claims presented, or caused to be

 presented, by the Defendants, the United States suffered damages in an amount to be

 determined at trial.

                                            COUNT 2
                                 FALSE CLAIMS FOR E/M SERVICES
                                    31 U.S.C. § 3729(A)(1)(A)

        195.    The United States incorporates by reference all paragraphs of this Complaint

 set out above as if fully set forth herein.

                                               30
Case: 5:18-cv-00628-REW-EBA Doc #: 1 Filed: 11/28/18 Page: 31 of 34 - Page ID#: 31




        196.    Between January 1, 2012 and the present, the Foot Center knowingly

 presented, directly or indirectly, false or fraudulent claims for payment to the United States,

 including claims for E/M services billed to the Government Healthcare Programs. The claims

 were false or fraudulent because they sought payment for a level of E/M services that was

 not performed.

        197.    Between January 1, 2012 and the present, Dr. Allen knowingly caused to be

 presented, directly or indirectly, false or fraudulent claims for payment to the United States,

 including claims for E/M services billed to the Government Healthcare Programs. The claims

 were false or fraudulent because they sought payment for a level of E/M services that was

 not performed.

        198.    As a result of the false or fraudulent claims presented, or caused to be

 presented, by the Defendants, the United States suffered damages in an amount to be

 determined at trial.

                                         COUNT 3
                     CREATION AND USE OF FALSE RECORDS OR STATEMENTS
                                  31 U.S.C. § 3729(A)(1)(B)

        199.    The United States incorporates by reference all paragraphs of this Complaint

 set out above as if fully set forth herein.

        200.    Between January 1, 2012 and the present, the Defendants knowingly made,

 used, or caused to be made or used, false records or statements regarding the health care and

 condition of patients in the form of false medical records. These records or statements were

 material to claims for payment submitted to the Government Healthcare Programs. If the

 Government Healthcare Programs had known that the claims the Foot Center submitted for

 payment contained or were based upon these false records or statements, the Government

 Healthcare Programs would not have paid the claims.




                                               31
Case: 5:18-cv-00628-REW-EBA Doc #: 1 Filed: 11/28/18 Page: 32 of 34 - Page ID#: 32




         201.   As a result of the false records or statements made, used, or caused to be made

 or used by the Defendants, the United States suffered damages in an amount to be

 determined at trial.

                                            COUNT 4
                                       UNJUST ENRICHMENT

         202.   The United States incorporates by reference all paragraphs of this Complaint

 set out above as if fully set forth herein.

         203.   Between January 1, 2013 and the present, directly or indirectly, the Defendants

 received and retained the benefit of federal monies paid from the Government Healthcare

 Programs and intended to compensate them for routine foot care and E/M services that they

 claimed to have performed.

         204.   The routine foot care for which the Government Healthcare Programs paid the

 Foot Center was not medically necessary or was not performed by providers.

         205.   The E/M services for which the Government Healthcare Programs paid the

 Foot Center were not performed at the level at which the Defendants sought reimbursement,

 or at all.

         206.   Directly or indirectly, the Defendants have been unjustly enriched with federal

 monies from the Government Healthcare Programs, in an amount to be determined at trial,

 which they should not in equity and good conscience be permitted to retain.

                                            COUNT 5
                                       PAYMENT BY MISTAKE

         207.   The United States incorporates by reference all paragraphs of this Complaint

 set out above as if fully set forth herein.

         208.   This is a claim for recovery of monies paid by the United States between

 January 1, 2013 and the present to the Foot Center as a result of mistaken understandings of

 fact. Dr. Allen received and retained the benefit of some of these monies.


                                               32
Case: 5:18-cv-00628-REW-EBA Doc #: 1 Filed: 11/28/18 Page: 33 of 34 - Page ID#: 33




        209.    The false claims that the Defendants submitted or caused to be submitted to

 the United States were paid by the United States based upon mistaken or erroneous

 understandings of material fact.

        210.    The United States, acting in reasonable reliance on the truthfulness of the

 claims and the truthfulness of the Defendants, paid the Foot Center certain sums of money

 to which they were not entitled, some of which was diverted to the personal use of Dr. Allen.

 In particular, the United States relied upon the Defendants’ representations that the claims

 seeking payment for routine foot care and E/M services were medically necessary and/or

 performed by the Foot Center, when in fact the services were medically unnecessary or not

 performed. The Defendants are thus liable to account for and to pay such amounts, which

 are to be determined at trial, to the United States.


                                       PRAYER FOR RELIEF

        WHEREFORE, the United States of America requests that judgment be entered in its

 favor and against Defendants as follows:

        1.      On Counts 1, 2, and 3 under the False Claims Act, for the amount of the

 United States’ damages, trebled as required by law, and such civil penalties as are required

 by law.

        2.      On Counts 4 and 5, for unjust enrichment and payment by mistake, for the

 amounts mistakenly paid to Defendants or by which the Defendants were unjustly

 enriched.

        3.      With respect to each Count, interest, attorney’s fees, and costs as allowed by

 law, and any and all further relief as the Court deems just and proper.




                                                33
Case: 5:18-cv-00628-REW-EBA Doc #: 1 Filed: 11/28/18 Page: 34 of 34 - Page ID#: 34




                                          JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38, the United States demands a trial by

 jury on all issues raised in its Complaint.


                                               Respectfully submitted,

                                               ROBERT M. DUNCAN, JR.
                                               UNITED STATES ATTORNEY

                                       By:     /s/ Carrie B. Pond
                                               Carrie B. Pond
                                               Paul C. McCaffrey
                                               Assistant United States Attorneys
                                               260 W. Vine Street, Suite 300
                                               Lexington, Kentucky 40507
                                               859.233.2661
                                               859.233.2533 (fax)
                                               Carrie.Pond@usdoj.gov
                                               Paul.McCaffrey@usdoj.gov




                                                34
